NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 9 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

RITA GLORIA GUZMAN-BORJAS;                      No.    19-72130
ANGEL DAVID LINARES-GUZMAN,
                                                Agency Nos.       A209-336-717
                 Petitioners,                                     A209-336-718

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 3, 2021**
                              San Francisco, California

Before: THOMAS, Chief Judge, and IKUTA and NGUYEN, Circuit Judges.

      Rita Gloria Guzman-Borjas and her son, Angel David Linares-Guzman,1

petition for review of a decision by the Board of Immigration Appeals (BIA)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
          Angel David was a rider on Guzman-Borjas’s asylum application.
upholding the immigration judge’s (IJ) denial of Guzman-Borjas’s applications for

asylum and withholding of removal.2 We have jurisdiction under 8 U.S.C. § 1252,

and we deny the petition.

      Substantial evidence supports the BIA’s adverse credibility finding.

Bassene v. Holder, 737 F.3d 530, 536 (9th Cir. 2013). In her credible fear

interview, Guzman-Borjas stated that Angel’s father, Miguel, beat her three times.

During her hearing, Guzman-Borjas testified that Miguel beat her at least twelve

times. “Although inconsistencies no longer need to go to the heart of the

petitioner’s claim, when an inconsistency is at the heart of the claim it doubtless is

of great weight,” Shrestha v. Holder, 590 F.3d 1034, 1046–47 (9th Cir. 2010),

and Guzman-Borjas’s testimony about the number of beatings has such great

weight. It also presents a more compelling claim of persecution. See Iman v. Barr,

972 F.3d 1058, 1067–68 (9th Cir. 2020). And there were sufficient indicia of

reliability to permit the BIA to consider Guzman-Borjas’s credible fear interview

because it was conducted under oath with an interpreter and included

contemporaneous notes. See Mukulumbutu v. Barr, 977 F.3d 924, 926 (9th Cir.

2020).

      Guzman-Borjas’s inconsistent descriptions of the nature of her relationship



      2
        Guzman-Borjas does not seek review of the denial of her claim for
protection under the Convention Against Torture.

                                          2
with Miguel also support the adverse credibility finding because these facts “form

the basis of the asylum claim,” Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir.

2011), and “even a petitioner’s minor inconsistencies, when aggregated or when

viewed in light of the total circumstances, may undermine credibility.” Shrestha,

590 F.3d at 1043 n.4.

      Though Guzman-Borjas’s failure to report being raped by Miguel on her

asylum application cannot support the adverse credibility finding because the IJ

never provided her with a reasonable opportunity to explain the omission, see

Perez-Arceo v. Lynch, 821 F.3d 1178, 1184 (9th Cir. 2016), we uphold the BIA’s

credibility determination because the other inconsistencies are of “great weight,”

see Shrestha, 590 F.3d at 1047. We therefore do not reach Petitioners’ challenges

to the BIA’s decision on the merits of the asylum and withholding claims.

      PETITION DENIED.




                                         3